Citation Nr: 0301045	
Decision Date: 01/17/03    Archive Date: 01/28/03	

DOCKET NO.  01-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased rating for a postoperative, 
recurrent right shoulder dislocation, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military service from July 1987 to 
July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

Pursuant to the veteran's request, a Travel Board hearing 
was scheduled in November 2002 but he failed to appear for 
the hearing.  As the veteran has not provided good cause 
for his failure to appear or requested a rescheduling of 
the Board hearing, his hearing request is deemed to be 
withdrawn (38 U.S.C.A. § 20.704(d) (West 1991)) and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
equitable disposition of the appeal has been requested or 
obtained.  

2.  The veteran's service-connected postoperative right 
shoulder disability is symptomatic, to include pain and 
limitation of motion, but it is not manifested by 
recurrent dislocations in recent years, more than moderate 
deformity with malunion of the humerus, or guarding of all 
arm movements, and the degree of limitation of motion more 
nearly approximates at the shoulder level rather than 
midway between the side and shoulder level. 






CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
a postoperative right shoulder dislocation have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71 Plate I, 4.71a, Diagnostic Codes 5200-5203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims and requires VA to notify claimants 
and representatives of the evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the RO has 
clearly informed the veteran and representative of the 
evidence necessary to substantiate his pending claim in 
rating decisions issued in the 1990's, and more recently, 
in the rating decision on appeal in March 2001, a 
statement of the case in May 2001, and a supplemental 
statement of the case (SSOC) in May 2002.  The latter SSOC 
included the law and regulation implementing VCAA's duty 
to notify and assist provisions.  Additionally, the RO 
offered to assist the veteran in the development of 
evidence necessary to support his pending claim in 
correspondence posted to the veteran in November and 
December 2000.  The November 2000 correspondence 
specifically requested the veteran to identify any 
treatment for his right shoulder received at VA or other 
facilities and offered to obtain such records if he 
identified them.  As such, the veteran was kept apprised 
of what he must show to prevail in his increased rating 
claim, what information and evidence he was responsible 
for, and what evidence VA must secure.  Therefore, there 
is no further duty to notify.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board further notes that the veteran was provided a VA 
examination in January 2001, which is adequate for rating 
purposes, and he was advised of his right to a personal 
hearing before the RO and/or Board.  The veteran submitted 
a statement from a private physician from October 2001 but 
identified no other evidence relevant to his claim.  There 
is no indication in the evidence on file nor does the 
veteran contend that there are any outstanding relevant 
medical records which are uncollected for review.  The 
duties to assist and notify contemplated by VCAA have been 
fully completed in this case.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The Board finds that, in the circumstances of this case, 
any additional development or notification would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis, supra (remands 
which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating his claim, this Court 
has concluded that the VCAA does not apply).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.

For the reasons stated above, the Board has found that 
VA's duties under the VCAA have been fulfilled.  Further, 
the RO considered all of the relevant evidence of record 
and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the 
same.  As such, there has been no prejudice to the veteran 
that would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The 1945 Schedule for Rating Disabilities (Schedule) will 
be used for evaluating the degree of disability in claims 
for disability compensation.  The provisions of the 
Schedule represent the average impairment in earning 
capacity in civil occupations resulting from those 
disabilities, as far as practicably can be determined.  
Separate diagnostic codes identity the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability more nearly approximates the criteria 
required for that rating, otherwise the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body, to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10.  

Where entitlement to compensation has already been 
established, and an increase is at issue, the present 
level of disability is of primary concern.  38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's postoperative right shoulder dislocation has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5202 
for impairment of the humerus.  
Under that code, malunion of the humerus at the shoulder 
joint with moderate deformity in the dominant arm warrants 
a 20 percent evaluation, whereas marked deformity of the 
major arm is rated 30 percent.  

Also under Diagnostic Code 5201, recurrent dislocation at 
the scapulohumeral joint with infrequent episodes of 
dislocation and guarding of movement only at the shoulder 
level for the major arm warrants a 20 percent evaluation, 
whereas frequent episodes of dislocation and guarding of 
all movements is rated 30 percent.  

Limitation of motion of the arm at shoulder level 
(90 degrees) warrants a 20 percent evaluation.  Limitation 
midway between the side and shoulder level (45 degrees) is 
rated 30 percent evaluation for the major arm, whereas 
motion to no more than 25 degrees from the side warrants a 
40 percent evaluation for the major arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

Full range of motion of the shoulder is from zero to 180 
degrees of both forward flexion and abduction.  38 C.F.R. 
§ 4.71 Plate I.  

No higher than a 20 percent evaluation is warranted for 
impairment of the clavicle or scapula with nonunion with 
loose movement or with dislocation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  

Evaluations of 30 to 50 percent are warranted for 
ankylosis (bony fixation) of the scapulohumeral 
articulation (shoulder joint) fixed in positions of 
abduction from 60 to 25 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  

The Board further notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held 
that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

Facts:  Following the veteran's service separation in 
November 1986, he filed his initial claim for service-
connected disability, including a recurrent right shoulder 
dislocation, in January 1990.  Following collection and 
review of the service medical records, which showed right 
shoulder trauma during service, the RO granted service 
connection for recurrent right shoulder dislocation in a 
May 1991 rating decision, and assigned a 20 percent 
evaluation in accordance with Diagnostic Code 5202.  

An August 1992 VA examination noted that the 
acromioclavicular joint area, the anterior shoulder and 
the axilla were moderately tender.  There was no shoulder 
edema or erythema.  There was moderate pain in range of 
motion of the shoulder.  Right upper arm flexion and 
extension motor strength was 75 percent of normal.  There 
was, however, no right upper extremity muscle atrophy and 
no neurological deficit other than a decreased pinprick 
sensation.  X-ray studies of the right shoulder showed 
normal bony structure and soft tissues and the impression 
was a normal study.  

Private medical records reveal that in August 1995, the 
right shoulder had limited range of motion but abducted to 
135 degrees, and there was pain with abduction against 
resistance.  X-ray studies revealed a very small glenoid 
with a chip off the front and a Hill-Sachs lesion.  The 
veteran was provided various options of treatment for a 
recurrent right shoulder dislocation.  He elected to 
undergo a bone block/corticoid transfer.  The veteran 
reported that he had not been to a doctor for a long time.  
The surgery was conducted without noted incident and 
included the insertion of a 45-millimeter screw with 
washer to fix the corticoid tip with the anterior glenoid.  
The physician wrote that the veteran might be out of work 
for three months but should be able to perform light duty 
after six weeks.  In February 1996, the RO reviewed this 
clinical evidence and granted the veteran a temporary 
total evaluation for convalescence for six weeks from 
August through October 1995.  He was thereafter returned 
to his preexisting 20 percent evaluation.  

The veteran was thereafter provided a routine VA 
orthopedic examination in May 1996.  He reported that 
since surgical repair in 1995 he had not had any further 
dislocations.  He reported a numbness in range of motion 
and that the shoulder ached.  Objective examination 
revealed that the shoulder was tender to palpation but 
there was no crepitus.  The veteran was unable to 
passively elevate above 90 to 100 degrees.  He was unable 
to sustain 90 degree elevation against upward and downward 
pressure.  Right shoulder range of motion was 120 degrees 
flexion and 85 degrees abduction.  An X-ray study revealed 
prior surgery with a surgical screw pin at the upper 
segment of the glenoid.  There was no gross evidence of 
dislocation and there was a shallow deformity at the 
humoral head laterally.  The diagnosis was chronic 
dislocation of the right shoulder, status-post surgical 
repair with a decrease in range of motion.  

Following consideration of this examination, the RO issued 
a rating decision in June 1996 which confirmed and 
continued the prior 20 percent evaluation.  

A report of a VA examination in September 1999 includes 
the veteran's prior surgery in 1995 and the notation of no 
other major injuries or hospitalizations.  It was noted 
that he worked for VA as a clerk.  The veteran reported 
right shoulder pain.  Examination revealed limitation of 
motion of the right arm at the level of the shoulder, but 
no sensory disturbance and no other movement disturbance 
of the hands.  Neurological examination showed no sensory 
or motor disturbance of any extremity and muscle strength 
and deep tendon reflexes were equal on both sides.  

In October 2000, the veteran filed a claim for an 
increased rating for his right shoulder disability.  

The veteran underwent a VA examination in January 2001.  
He again reported that he had recurrent dislocation until 
surgery was performed in 1995.  While there was no further 
dislocation he had decreased range of motion and reported 
pain, weakness, instability, locking, fatigue and lack of 
endurance.  Examination revealed that the surgical scar 
was not disfiguring and not tender.  The appearance of the 
shoulders was within normal limits except for the surgical 
scar.  Right shoulder abduction was 110 of 180 degrees 
with pain starting at 80 degrees and forward flexion was 
100 of 180 degrees with pain starting at 80 degrees.  
Examination revealed no fatigue, weakness or lack of 
endurance.  There was a mild atrophy of the infraspinatus 
noted but there was no signs of weakness.  X-ray study 
revealed the screw and washer from prior surgery but no 
evidence of recent fracture or dislocation.  The 
glenohumeral and acromioclavicular joint spaces were 
normally maintained and the regional soft tissues appeared 
normal.  

In October 2001, a private physician wrote that he had 
recently seen the veteran and that the veteran's right 
shoulder complaints included tingling sensations, 
decreased function and joint locking, grinding and 
catching.  This physician further reported that the 
veteran had decreased range of motion, strength and 
sensory perception.  

Analysis:  The preponderance of the evidence of record is 
against an evaluation in excess of 20 percent for the 
veteran's postoperative recurrent right shoulder 
dislocation.  While its clear that the veteran 
postoperative right shoulder disability is symptomatic, to 
include pain and limitation of motion, it is not 
manifested by recurrent dislocations in recent years.  In 
fact, there are no apparent dislocations since he 
underwent the 1995 right shoulder surgery.  Further, there 
is no indication of marked deformity with malunion of the 
humerus or guarding of all arm movements, and the degree 
of limitation of motion that has been demonstrated more 
nearly approximates at the shoulder level rather than 
midway between the side and shoulder level, with 
consideration of pain. 

With respect to range of motion, the veteran is 
consistently demonstrated to flex and abduct the right 
shoulder 10 or 20 degrees above the shoulder level.  Range 
of motion limited to the shoulder level either by 
abduction or flexion warrants the currently assigned 
20 percent evaluation.  No clinical evidence on file shows 
the right shoulder motion to be limited to midway between 
the side and the shoulder level (45 degrees) which would 
support the next higher 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

The Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, supra.  Pain was noted on 
attempts at abduction and flexion of the right 
arm/shoulder at 90 degrees, which does not support a 
rating in excess of 20 percent under Code 5201.  That is, 
as noted above, limitation at 80 degrees more nearly 
approximates at the shoulder level rather than midway 
between the side and shoulder level.  There is no 
objective evidence of any appreciable weakness, fatigue, 
or incoordination, nor is there any objective findings to 
show that pain or flare-ups of pain results in additional 
functional limitation to a degree that would support a 
rating in excess of 20 percent under the applicable rating 
criteria.  Id.; 38 C.F.R. § 4.71a, Code 5201.
 
With respect to impairment of the humerus, since surgical 
correction in 1995, there is no evidence of malunion at 
the acromioclavicular joint.  The most recent X-ray 
studies from January 2001 indicate that the glenohumeral 
and acromioclavicular joint spaces are normally 
maintained.  Additionally, while "a very small glenoid 
with a chip off the front" was noted prior to the 
veteran's surgical repair in August 1995, there is no X-
ray evidence of marked or more than moderate deformity of 
the humerus or any part of the shoulder joint sufficient 
to warrant the next higher 30 percent evaluation.  While 
the veteran's current evaluation is based on schedular 
criteria for infrequent dislocations with guarding of 
movement only at the shoulder level, the clinical evidence 
does not support a finding of frequent episodes of 
dislocation and guarding of all arm movements to support 
the next higher rating of 30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  

The highest schedular evaluation for impairment of the 
clavicle or scapula involving dislocation is a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

There is no clinical or X-ray evidence on file to show 
that the veteran's right shoulder disability is manifested 
by bony fixation (ankylosis) of the shoulder joint in any 
position sufficient to warrant the next higher 30 percent 
evaluation under  38 C.F.R. § 4.71a, Diagnostic Code 5200.  

A preponderance of the evidence on file from the time of 
the veteran's right shoulder surgery in 1995 is against 
any secondary neurological impairment or loss of muscle 
strength of the right shoulder.  There is some suggestion 
of localized loss of sensation, to include a notation from 
a private physician in October 2001, but muscle strength, 
reflexes and neurological functions were noted to be 
unimpaired upon the most recent VA examinations in 
September 1999 and January 2001.  At the time of the 
latter evaluation, the examiner specifically noted that, 
notwithstanding the veteran's complaints, there were no 
signs of weakness, fatigue or lack of endurance.  While an 
October 25, 2001 note from a private physician reported 
joint locking, grinding and catching, and decreased 
strength, the overwhelming preponderance of the evidence 
is against such findings.  Moreover, the current 20 
percent rating takes into account some symptomatology and 
functional impairment of the right shoulder.

The veteran's currently assigned 20 percent evaluation 
most accurately assesses the level of disability in 
consideration of all applicable schedular criteria.  This 
20 percent evaluation includes consideration of the 
demonstrated restriction in range of motion and pain on 
use.  In the absence of clinical evidence showing marked 
deformity of the humoral head or recurrent dislocation and 
guarding of all arm movements or greater limitation of 
motion, a rating in excess of 20 percent is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials 
for consideration of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no 
evidence of record that the veteran's right shoulder 
disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
schedular evaluation), has necessitated recent frequent 
periods of hospitalization, or is attended by other such 
factors as would render impracticable the application of 
the regular schedular rating standards.








ORDER

Entitlement to an evaluation in excess of 20 percent for a 
postoperative right shoulder dislocation is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

